 



Exhibit 10.7
DEPOSIT AGREEMENT
          DEPOSIT AGREEMENT, dated as of March 31, 2008 (this “Agreement”), by
and among Northern New England Telephone Operations LLC, a Delaware limited
liability company (“Northern New England”), Telephone Operating Company of
Vermont LLC, a Delaware limited liability company (“VT Telco”), and Lehman
Commercial Paper Inc., as Administrative Agent (the “Administrative Agent”).
          WHEREAS, the Administrative Agent is party to a Credit Agreement,
dated as of the date hereof, by and among FairPoint Communications, Inc.,
Northern New England Spinco Inc., the lenders from time to time party thereto,
the Administrative Agent, Bank of America, N.A., as Syndication Agent and Morgan
Stanley Senior Funding, Inc. and Deutsche Bank Securities Inc., as
Co-Documentation Agents, under which Northern New England is required to deposit
with the Administrative Agent certificates representing 100% of the issued and
outstanding membership interests of VT Telco (the “Interests”), owned by
Northern New England to be held in trust by the Administrative Agent under the
terms hereof;
          NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged by each of the parties hereto, the
parties hereto, intending to be legally bound, do hereby agree as follows:
          Section 1. Defined Terms. Capitalized terms used herein without
definition shall have the respective definitions assigned to such terms in the
Credit Agreement.
          Section 2. Appointment of Custodian. Northern New England and VT Telco
hereby appoint Lehman Commercial Paper Inc. as custodian (the “Custodian”) in
accordance with the terms and conditions set forth herein, and the Custodian
hereby accepts such appointment.
          Section 3. Deposit of Interests with Custodian. Northern New England
shall, from time to time, deposit or cause to be deposited with the Custodian
all of the Interests owned by Northern New England, accompanied by duly executed
instruments of transfer or assignment in blank (the “Custodial Interests”), and
which Custodial Interests shall be held by the Custodian upon the terms and
conditions hereinafter set forth. Northern New England shall notify the
Custodian in writing at or prior to the time when Custodial Interests are sent
to the Custodian pursuant to this Agreement. The Custodian shall have no
liability for Custodial Interests sent to it that remain unclaimed.
          Section 4. Distribution of Custodial Interests. The Custodian shall
hold the Custodial Interests in its possession until the earlier to occur of
(i) the Termination Date and (ii) the pledge under the Pledge Agreement by
Northern New England of Interests to the Collateral Agent pursuant to the Credit
Documents as security for the Obligations. Upon the occurrence of the event
specified in clause (i) above, the Custodian shall promptly return the Custodial
Interests to Northern New England or its designee. Upon the occurrence of the
event specified in clause (ii) above, the Custodian shall deliver the Custodial
Interests to the Collateral Agent. As used in this Agreement, “Termination Date”
shall mean the date upon which the Total Commitment and all Secured Interest
Rate Agreements have been terminated, no Note under the Credit Agreement is
outstanding (and all Loans have been paid in full) and all other Obligations
have been paid in full (other than arising from indemnities for which no request
has been made).

-1-



--------------------------------------------------------------------------------



 



          Section 5. Termination. This Agreement shall terminate upon the
distribution of all Custodial Interests from its possession hereunder. The
provisions of Sections 6, 7, 8, 9 and 10 shall survive the termination of this
Agreement and the earlier resignation or removal of the Custodian.
          Section 6. No Lien. For the avoidance of doubt, the parties hereto
acknowledge and agree that nothing herein shall be construed to grant (or have
granted) in favor of the Administrative Agent a Lien or pledge of any kind or
nature on the Custodial Interests.
          Section 7. Resignation of Custodian. The Custodian may resign and be
discharged from its duties hereunder at any time by giving thirty (30) calendar
days’ prior written notice of such resignation to Northern New England. Upon
such notice, a successor custodian shall be appointed by Northern New England,
who shall provide written notice of such to the resigning Custodian. Such
successor custodian shall become the custodian hereunder upon the resignation or
removal date specified in such notice. Upon receipt of the identity of the
successor custodian, the Custodian shall deliver the Custodial Interests then
held hereunder to the successor Custodian. Upon its resignation and delivery of
the Custodial Interests as set forth in this Section 7, the Custodian shall be
discharged of and from any and all further obligations arising in connection
with the Custodial Interests or this Agreement.
          Section 8. The Custodian.
          (a) The duties, responsibilities and obligations of the Custodian with
respect to the Custodial Interests shall be limited to those expressly set forth
herein and no duties, responsibilities or obligations shall be inferred or
implied against the Custodian. The Custodian shall not be required to expend or
risk any of its own funds or otherwise incur any liability, financial or
otherwise, in the performance of any of its duties hereunder.
          (b) If at any time the Custodian is served with any judicial or
administrative order, judgment, decree, writ or other form of judicial or
administrative process which in any way affects the Custodial Interests
(including but not limited to orders of attachment or garnishment or other forms
of levies or injunctions or stays relating to the transfer of the Custodial
Interests), the Custodian is authorized to comply therewith in any manner it or
legal counsel of its own choosing deems reasonably appropriate; and if the
Custodian complies with any such judicial or administrative order, judgment,
decree, writ or other form of judicial or administrative process, the Custodian
shall not be liable to any of the parties hereto or to any other person or
entity even though such order, judgment, decree, writ or process may be
subsequently modified or vacated or otherwise determined to have been without
legal force or effect.
          (c) Other than with respect to a violation of Section 6 of this
Agreement, the Custodian shall not be liable for any action taken or omitted or
for any loss or injury resulting from its actions or its performance or lack of
performance of its duties hereunder in the absence of gross negligence or
willful misconduct on its part. In no event shall the Custodian be liable
(i) for acting in accordance with or conclusively relying upon any instruction,
notice, demand, certificate or document from Northern New England or any entity
acting on behalf of Northern New England, (ii) for any indirect, consequential,
punitive or special damages, regardless of the form of action and whether or not
any such damages were foreseeable or contemplated, (iii) for the acts or
omissions of its nominees, correspondents, designees, agents, subagents or
subcustodians, or (iv) for an amount in excess of the value of the Custodial
Interests, valued as of the date of deposit, but only to the extent of direct
money damages.
          (d) The Custodian shall not incur any liability for not performing any
act or fulfilling any duty, obligation or responsibility hereunder by reason of
any occurrence beyond the control of the

-2-



--------------------------------------------------------------------------------



 



Custodian (including but not limited to any act or provision of any present or
future law or regulation or governmental authority, any act of God or war, civil
unrest, local or national disturbance or disaster, any act of terrorism, or the
unavailability of the Federal Reserve Bank wire or facsimile or other wire or
communication facility).
          (e) The Custodian shall be entitled to conclusively rely upon any
order, judgment, certification, demand, notice, instrument or other writing
delivered to it hereunder without being required to determine the authenticity
or the correctness of any fact stated therein or the propriety or validity or
the service thereof. The Custodian may act in conclusive reliance upon any
instrument or signature reasonably believed by it to be genuine and may assume
that any person purporting to give receipt or advice to make any statement or
execute any document in connection with the provisions hereof has been duly
authorized to do so.
          (f) The Custodian shall not be responsible in any respect for the
form, execution, validity, value or genuineness of documents or securities
deposited hereunder, or for any description therein, or for the identity,
authority or rights of persons executing or delivering or purporting to execute
or deliver any such document, security or endorsement.
          (g) The Custodian shall not be under any duty to give the Custodial
Interests held by it hereunder any greater degree of care than it gives its own
similar property and shall not be required to invest any funds held hereunder
except as directed in this Agreement.
          (h) When the Custodian acts on any information, instructions,
communications, (including, but not limited to, communications with respect to
the delivery of securities or the wire transfer of funds) sent by telex,
facsimile, email or other form of electronic or data transmission, the
Custodian, absent gross negligence, shall not be responsible or liable in the
event such communication is not an authorized or authentic communication of
Northern New England or is not in the form Northern New England sent or intended
to send (whether due to fraud, distortion or otherwise).
          (i) In the event of any ambiguity or uncertainty hereunder or in any
notice, instruction or other communication received by the Custodian hereunder,
the Custodian may, in its reasonable discretion, refrain from taking any action
other than to retain possession of the Custodial Interests, unless the Custodian
receives written instructions, signed by Northern New England, which eliminates
such ambiguity or uncertainty.
          (j) In the event of any dispute between or conflicting claims among
Northern New England and any other person or entity with respect to the
Custodial Interests, the Custodian shall be entitled, in its reasonable
discretion, to refuse to comply with any and all claims, demands or instructions
with respect to such Custodial Interests so long as such dispute or conflict
shall continue, and the Custodian shall not be or become liable in any way to
Northern New England for failure or refusal to comply with such conflicting
claims, demands or instructions. The Custodian shall be entitled to refuse to
act until, in its reasonable discretion, either (i) such conflicting or adverse
claims or demands shall have been determined by a final order, judgment or
decree of a court of competent jurisdiction, which order, judgment or decree is
not subject to appeal, or settled by agreement between the conflicting parties
as evidenced in a writing reasonably satisfactory to the Custodian or (ii) the
Custodian shall have received security or an indemnity reasonably satisfactory
to it sufficient to hold it harmless from and against any and all losses which
it may incur by reason of so acting.
          (k) The Custodian shall have no responsibility for the contents of any
writing of the arbitrators or any third party contemplated herein as a means to
resolve disputes and may conclusively rely without any liability upon the
contents thereof.

-3-



--------------------------------------------------------------------------------



 



          (l) The Custodian does not have any interest in the Custodial
Interests deposited hereunder but is serving as custodial holder only and having
only possession thereof.
          Section 9. Compliance with Applicable Law. Without limiting Section 6
of this Agreement, the Custodian acknowledges that, under existing law, a change
of control of VT Telco, the Borrower or another Subsidiary, and/or any action to
acquire, sell, or exercise voting or other consensual rights with respect to ten
percent or more of the outstanding voting securities of VT Telco, the Borrower
or another Subsidiary may require the prior approval of the FCC and/or a PUC.
The Custodian further acknowledges that, to the extent applicable law requires
that regulatory approval be obtained prior to taking such action, the Custodian
shall not take such action with respect to the Custodial Interests without first
obtaining such required regulatory approval.
          Section 10. Miscellaneous. (a) This Agreement embodies the entire
agreement and understanding among the parties relating to the subject matter
hereof.
               (b) This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without reference to the
principles of conflict of laws.
               (c) Each of the parties hereto hereby irrevocably consents to the
jurisdiction of the courts of the State of New York and of the United States of
America for the Southern District of New York in connection with any action,
suit or other proceeding arising out of or relating to this Agreement or any
action taken or omitted hereunder, and waives any claim of forum non conveniens
and any objections as to laying of venue. Each party further waives personal
service of any summons, complaint or other process and agrees that service
thereof may be made by certified or registered mail directed to such person at
such person’s address for purposes of notices hereunder.
               (d) All notices and other communications under this Agreement
shall be delivered in accordance with Section 11.03 of the Credit Agreement.
               (e) The headings of the Sections of this Agreement have been
inserted for convenience and shall not modify, define, limit or expand the
express provisions of this Agreement.
               (f) This Agreement and the rights and obligations hereunder of
parties hereto may not be assigned except with the prior written consent of the
other parties hereto. This Agreement shall be binding upon and inure to the
benefit of each party’s respective successors and permitted assigns. Except as
expressly provided herein, no other person shall acquire or have any rights
under or by virtue of this Agreement. This Agreement is intended to be for the
sole benefit of the parties hereto, and (subject to the provisions of this
Section 10(f)) their respective successors and assigns, and none of the
provisions of this Agreement are intended to be, nor shall they be construed to
be, for the benefit of any third person.
               (g) This Agreement may not be amended, supplemented or otherwise
modified without the prior written consent of the parties hereto.
               (h) The Custodian makes no representation as to the validity,
value, genuineness or the collectibility of any security or other document or
instrument held by or delivered to it.
               (i) This Agreement may be executed in two or more counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same instrument.

-4-



--------------------------------------------------------------------------------



 



               (j) The rights and remedies conferred upon the parties hereto
shall be cumulative, and the exercise or waiver of any such right or remedy
shall not preclude or inhibit the exercise of any additional rights or remedies.
The waiver of any right or remedy hereunder shall not preclude the subsequent
exercise of such right or remedy.
               (k) The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision; and if any provision is held to be
unenforceable as a matter of law, the other provisions shall not be affected
thereby and shall remain in full force and effect.
[Signature pages follow]

-5-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

            NORTHERN NEW ENGLAND TELEPHONE OPERATIONS LLC
      By:   /s/ Thomas Griffin         Name:   Thomas Griffin        Title:  
Treasurer        TELEPHONE OPERATING COMPANY OF VERMONT LLC
      By:   /s/ Thomas Griffin         Name:   Thomas Griffin        Title:  
Treasurer        LEHMAN COMMERCIAL PAPER INC.,
as Custodian
      By   [illegible]         Name:   [illegible]        Title:   MD     

[SIGNATURE PAGE FOR DEPOSIT AGREEMENT]

 